Citation Nr: 1759746	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 6, 2015.

3. Entitlement to an effective date earlier than December 2, 2002, for the grant of service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded these matters in August 2015.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

The Board also notes that the Veteran was granted an earlier effective date for service-connected diabetes mellitus type II in an October 2016 RO rating decision, effective December 2, 2002.  However, as the Veteran remains unsatisfied with this decision, the Board will consider this issue on appeal.  

Regarding the Veteran's claims for entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 6, 2015, and entitlement to an effective date earlier than December 2, 2002, for the grant of service connection for diabetes mellitus type II, the Board finds that the RO is not in substantial compliance with the directives set forth in the August 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 6, 2015, and entitlement to an effective date earlier than December 2, 2002, for the grant of service connection for diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than auditory acuity level I in the left and right ear.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he suffers from hearing loss that his hearing has worsened over time and that it is hard to hear the television.

The Veteran's service-connected bilateral hearing loss is rated as 0 percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Turning to the evidence of record, on a September 2004 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
25
55
LEFT
10
20
15
20
35

The pure tone threshold average was 28 in the right ear and 23 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 100 percent in the left ear.  Applying the pure tone threshold averages of 28 for the right ear and 23 for the left ear, these values to the rating criteria results in a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

On a May 2007 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
55
LEFT
5
10
10
10
35

The pure tone threshold average was 26 in the right ear and 16 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  Applying the puretone threshold averages of 26 for the right ear and 16 for the left ear, these values to the rating criteria results in a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

On a January 2009 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
65
LEFT
15
15
20
20
45

The pure tone threshold average was 34 in the right ear and 25 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The Veteran reported significant problems with pressure in the right ear, worse with altitude changes.  Applying the pure tone threshold averages of 34 for the right ear and 25 for the left ear, these values to the rating criteria results in a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

On an August 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
40
65
LEFT
25
20
25
25
45

The pure tone threshold average was 41 in the right ear and 29 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  The Veteran stated he was very concerned with hearing on the right side and his job.  He said he worked mostly in a car and on the phone, which was a difficult environment.  Applying the pure tone threshold averages of 41 for the right ear and 29 for the left ear, these values to the rating criteria results in a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

On an October 2015 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
60
70
LEFT
45
40
40
60
60

The pure tone threshold average was 55 in the right ear and 45 in the left ear.  Speech audiometry revealed speech recognition ability of 4 percent in the right ear and of 8 percent in the left ear.  The examiner noted that the use of the word recognition score for both ears was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of pure tone average and word recognition scores inappropriate.  The Veteran reported a decrease in hearing sensitivity in the right ear more than the left ear.  Applying the pure tone threshold averages of 55 for the right ear and 45 for the left ear, these values to the rating criteria results in a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

The Veteran also submitted private audiologic evaluations.  In June 2004, private audiologic evaluations reflected a 92 percent speech recognition score in the right ear and 100 percent in the left ear.  The private physician stated that the audiometric results indicated hearing within normal limits, sloping to a moderate high frequency sensorineural hearing loss in the right ear, and hearing within normal limits in the left hear.  Further, speech reception thresholds were in slight disagreement with pure tone results at 15 decibels in the right ear and commensurate with pure tone results at 10 decibels in the left ear.  

In October 2008 private audiologic evaluation reflected a 100 percent speech recognition score in the right ear and a 96 percent in the left ear.  Speech reception thresholds had pure tone results at 15 decibels in the right ear and 10 decibels in the left ear.  The private physician noted a right ear hearing loss change at 4000 Hertz.  

In September 2011, the Veteran's private audiologist sent a letter regarding the Veteran's hearing.  The audiologist stated that he was unable to determine his current hearing at that time as the test reliability was poor and the reliability was also poor when he did mask and bone testing.  Therefore, the audiologist relied on the test done in 2004, where there was a demonstrated high frequency noise induced hearing loss in the Veteran's right ear.  Specifically, that the Veteran suffered a unilateral high frequency sensorineural hearing loss in the frequencies of 4000 Hertz and above in his right ear only.  The Board notes that this statement was made without providing a complete audio examination report.

Finally, a June 2015 private audiologic evaluation reflected a 96 percent speech recognition score in the right ear and a 96 percent in the left ear.  Speech reception thresholds had pure tone results at 30 decibels in the right ear and 20 decibels in the left ear.  

Regarding the private audiologic evaluations, the Board notes that there was no indication that these scores were based on use of the Maryland CNC word list, as required by 38 C.F.R. § 4.85.  To the contrary, these reports indicated that different types of tests, including the speech recognition threshold (SRT) test, In addition, the Veteran does not contend that the June 2004 evaluation used the Maryland CNC word list.

Based on these findings the Board finds that the manifestations of the Veteran's bilateral hearing loss disability are more consistent with a noncompensable schedular rating.  Even considering the worst pure tone threshold averages and speech discrimination scores, the Veteran's results do not provide a basis for a compensable evaluation. 

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  On the January 2009, August 2011, and October 2015 VA examinations, the Veteran indicated that he felt pressure in his right ear and had difficulty hearing.

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran as well as statements made to VA examiners attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

While the Board understands the Veteran's central concern that his bilateral hearing loss disability has negatively impacted his quality of life and that he has difficulty hearing, it is important for Veteran to also understand that without some problems associated with his bilateral hearing loss disability there would be no basis for the current evaluation.

Thus, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating for bilateral hearing loss must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the issue of a TDIU, in this case, as a matter of law, the Veteran would not be eligible for special monthly compensation if the Board grants a TDIU based on combined 100 percent service-connected disabilities; therefore, award of a TDIU can result in no further benefit after October 6, 2015.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary on the appealed issue of entitlement to TDIU after October 6, 2015, because the claim cannot be substantiated as there is no longer any legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  However, as the Veteran did not have a 100 percent combined disability rating prior to October 6, 2015, the Board will consider the appeal prior to that date.

ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. 268. Regrettably, the Board finds that further remand is necessary in this case under Stegall.

Initially, the August 2015 remand directed that the Veteran be afforded a VA examination to determine the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  The examiner was asked to discuss obstacles and challenges the Veteran could face and his capability for performing sedentary employment in light of his past employment experience.  

In October 2015, the Veteran was afforded a VA examination to determine his employability based on his service-connected disabilities.  The examiner opined that the Veteran's diabetes and secondary neuropathy did not currently interfere with his ADLs or IADLs, and that there was no interference with propulsion or fine/gross motor control.  

The Board finds this opinion inadequate, as it does not only fail to address all service-connected disabilities, but does not address any obstacles the Veteran could face or his capability to perform sedentary employment.  Further, the Board notes an October 2015 genitourinary VA examination, peripheral neuropathy VA examination, diabetes mellitus VA examination and audio VA examination.  However, these opinions are even less adequate as they minimally address the questions in the August 2015 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (stating that medical opinions must be adequate to allow judicial review); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (setting out six elements for determining probative value of a medical opinion).  

The Board notes there is an October 2015 posttraumatic stress disorder (PTSD) VA examination which addresses the Veteran's employability.  However, this opinion is only probative of his PTSD disability, and does not address the other service-connected disabilities.

Overall, as the TDIU claim has been re-characterized to determine the Veteran's employability prior to October 6, 2015, a new VA opinion for all service-connected disabilities will be necessary for that time period on appeal.  Therefore, the Board must remand for an additional VA opinion regarding all of the Veteran's service-connected disabilities with respect to his TDIU claim.  

Further, the Board's August 2015 remand directed the RO to schedule the Veteran for a travel board hearing before the Board to be held at the VA Regional Office in Detroit, Michigan, with respect to his claim for entitlement to an effective date earlier than December 2, 2003, for the grant of service connection for diabetes mellitus type II.  The remand directive also instructed the Veteran to show in writing if he wished to withdraw his hearing request.  As noted in the introduction, in an October 2016 RO decision, the Veteran was granted an earlier effective date of December 2, 2002; however, the Veteran remains unsatisfied with this decision.  Thus, as no hearing request has been withdrawn and the RO did not schedule a hearing, the RO has not complied with the August 2015 remand directive.  Under these circumstances, remand is warranted.  Stegall, 11 Vet. App. at 268.  On remand, a travel board hearing should be held.  Id.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded a VA examination with opinion to determine whether he is at least as likely as not (50 percent or greater chance) unemployable solely due to his service-connected disabilities, standing alone, prior to October 6, 2015. 

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

The examiner should explain the rationale for any opinion regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

2. Following all of the above, schedule the Veteran for a travel board hearing before the Board to be held at the VA Regional Office in Detroit, Michigan (with respect to his claim for entitlement to an effective date earlier than December 2, 2002, for the grant of service connection for diabetes mellitus, type II).

The RO should notify the Veteran of the date and time of the hearing; a copy should be sent to his representative.  See 38 C.F.R. § 20.704 (b) (2017).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


